Case 1:20-cv-05198-RA Document 12 Filed 07/13/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SEAWOLF TANKERS INC., Case No. 20-cv-5198 (RA)(SDA)
Plaintiff, : ECF CASE
- against - :
LAUREL SHIPPING LLC,
Defendant.
x

 

MEMORANDUM OF LAW IN SUPPORT OF REQUEST
FOR EX PARTE ORDER AUTHORIZING MARITIME ATTACHMENT
AND GARNISHMENT AND FOR SERVICE OF PROCESS

The Plaintiff, SEAWOLF TANKERS INC. (hereinafter “Plaintiff’), by and through its
undersigned counsel, LENNON, MURPHY & PHILLIPS, LLC, hereby submits the within
Memorandum of Law in support of its Request for Order Authorizing Maritime Attachment and
Garnishment and for Service of Process pursuant to Rule B of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil
Procedure (“Supplemental Rule B”) as set forth in its Verified Complaint dated July 7, 2020.

Plaintiff has alleged a prima facie maritime claim against the Defendant and has satisfied
the requirements of Supplemental Rule B in all other respects. Specifically, Plaintiff's Verified
Complaint alleges a valid prima facie maritime claim against Defendant LAUREL SHIPPING
LLC (hereinafter “Defendant”’) for breach of a maritime contract of charter based on its failure to
remit payment to Plaintiff for freight, deviation and other costs incurred and which are due and
owing from the Defendant. See Verified Complaint (Doc. No. 1) at {§ 9-15, Exhibits A-D.

Furthermore, Defendant is a foreign company which cannot be “found” within the Southern

District of New York, Defendant has, or will have property in the District, during the pendency

 
Case 1:20-cv-05198-RA Document 12 Filed 07/13/20 Page 2 of 5

of this action, and there is no statutory bar to the attachment. See Affidavit in Support of Prayer
for Maritime Attachment.

Supplemental Rule B provides that the Court may, on the filing of a verified complaint,
order that process of attachment issue. An attachment will only issue, however, when the
plaintiff has a maritime claim and the defendant is not “present in the district.” See Aqua Stoli
Shipping Ltd. v. Gardner Smith Pty. Ltd., 460 F.3d 434 (2d Cir. 2006). As explained herein, the
Ex Parte Order should issue pursuant to Supplemental Rule B.

A. Prima Facie Valid Maritime Claim

There is no doubt that Plaintiff has several prima facie valid maritime claims arising
under U.S. law against the defendant for breach of maritime contract. See Verified Complaint
(Doc. No. 1) at J§ 9-15, 18. A breach of a maritime contract is unquestionable a prima facie
valid maritime claim under Supplemental Rule B. See Budisukma Permai SDN BHD v. N.M.K.
Prods., 606 F. Supp. 2d 391, 396 (S.D.N.Y. 2009)

B. Presence within the District

The two-part test for whether a defendant may be “found” within the district was
established in Seawind Compania S.A. vy. Crescent Line, 323 F.2d 580 (2d Cir. 1963). Under
Seawind ’s two-part test, the defendant must first be capable of being served in the district. In
addition, the defendant must actually be doing business in the district with sufficient regularity
so that it is subject to in personam jurisdiction in that district. Being “found within the district”
for jurisdictional purposes requires that the defendant “be engaged in sufficient activity in the
district to subject it to jurisdiction even in the absence of a resident agent expressly authorized to
accept process.” Seawind, supra, 320 F.3d at 583. “[A] defendant corporation is found within

[the] jurisdiction of a federal district court if in the recent past it has conducted substantial

 
Case 1:20-cv-05198-RA Document 12 Filed 07/13/20 Page 3 of 5

commercial activities in the district and will probably continue to do so in the future.” Bay
Casino, LLC v. MN Royal Empress, 20 F. Supp.2d 440 (S.D.N.Y. 1998). Laurel is not present
within the District under either of these tests and there is no evidence that Laurel has an office,
business operations or an agent for service of process in this District. See Affidavit in Support of
Prayer for Maritime Attachment.

C. The Convenient Adjacent District Issue

There is authority that an attachment should not issue in one district if the defendant is
present in a second “convenient adjacent district” in the same state. The reasoning behind this is
that the plaintiff may simply sue the defendant in that nearby district where the defendant is
present. As the Court of Appeals explained in Aqua Stoli, supra, citing Integrated Container
Service, Inc. v. Starlines Container Shipping, Ltd., 476 F. Supp. 119 (S.D.N.Y. 1979):

Because an attachment may issue any time the defendant is absent from the district,

rather than the state, cf Fed. R. Civ. P. 4(e), an attachment order would be proper

under Rule B in one district even though a normal in personam suit could be
maintained in another district within the state. For example, a clever plaintiff might

seek to attach assets in the Eastern District of a party who could be “found” in the

Southern District but not in the Eastern District. Noting the unfairness of such an

attachment - the use of the exceptional remedy of maritime attachment when

normal civil proceedings were readily available - the district court explained that
courts have inherent authority to vacate such attachments.
Aqua Stoli, 460 F.3d at 442.

Importantly, the convenient adjacent district rule has been construed on at least one
occasion to not bar issuance of an attachment in this District where the defendant was “present”
in Connecticut. See First Am. Bulk Carrier Corp. v. Van Ommeren Shipping (USA) LLC, 540 F.
Supp. 2d 483, 485 (S.D.N.Y. 2008) (adjacent district is generally viewed as one of another

federal district court in the same state)'. The rule assumes that, unlike here, there is no pending

 

' Cf, Emerald Equip. Leasing, Inc. v. Sea Star Line, LLC, 2009 U.S. Dist. LEXIS 37623, *6 (S.D.N.Y. 2009)
(Supplemental Rule B attachment denied finding that New Jersey was a convenient adjacent jurisdiction); and Swiss

3

 

 
Case 1:20-cv-05198-RA Document 12 Filed 07/13/20 Page 4of5

action in which recovery is being sought pursuant to an agreed upon forum selection clause in
the parties’ underlying contract. Also, the “convenient adjacent district” rule premised on a
somewhat peculiar basis that a defendant may be located within a single state, but is not
“present” within a particular “district” in that same state in which it is “present.” In such cases,
courts have been willing to ignore this and rule that an attachment may not be sought in an
adjacent district in the same state on the basis of a lack of presence in a particular district within
that same state. Furthermore, rule is also founded upon a basis that defendant can readily be
sued, in personam, in the convenient adjacent district. Here, that is not the case, since the
aforementioned forum selection clause mandates that all disputes be resolved in the federal
district courts situated in New York, and not Connecticut.

The convenient adjacent district rule should not bar an attachment against the defendant
because of the existing pending action which is the required forum in which all disputes arising
under the charter party are to be resolved. The parties should not (and frankly cannot) be forced
to go to an adjacent district for resolution of such disputes. Second, the defendant is “present”
not in an adjacent district within the state, but in an entirely different jurisdiction — the District of
Connecticut. Third, the premise of the rule is the defendant may readily be sued, in personam, in
the convenient adjacent district. But once again such a suit should not (and cannot) happen here
because there already is a suit filed against defendant in this district as required under the parties’
contract. Hence, the “convenient adjacent district rule” should not act to prevent Plaintiff from
obtaining an attachment against the defendant since all aspects of Supplemental Rule B have

been shown to exist.

 

Marine Services S.A. v. Louis Dreyfus Energy Services L.P., 598 F. Supp. 2d 414, 419 (S.D.N.Y. 2008)
Supplemental Rule B attachment denied finding that Connecticut was a convenient adjacent jurisdiction).

 

 
Case 1:20-cv-05198-RA Document 12 Filed 07/13/20 Page 5of5

Conclusion

The Defendant cannot be found within this District pursuant to Supplemental Rule B, and

this Court should therefore issue an Order directing the Clerk of the Court to issue Process of

Maritime Attachment and Garnishment pursuant to Supplemental Rule B attaching all of

Defendant’s tangible or intangible property or any other funds held by non-party garnishee JP

Morgan Chase Bank N.A., and on behalf of Defendant, up to the amount stated in the Verified

Complaint to secure Plaintiff's claims, and that all persons claiming any interest in the same be

cited to appear and, pursuant to Supplemental Rule B, answer the matters alleged in the Verified

Complaint.

Dated: July 13, 2020

 

2 See Lennon Affidavit, Exhibit 1.

Respectfully submitted,

beac!) fy ——

Vatrick F. Leon” (PL 2162)

Kevin J. Lennon (KL 5072)
LENNON, MURPHY & PHILLIPS, LLC
The GrayBar Building

420 Lexington Avenue, Suite 300

New York, New York 10170

Telephone: (212) 490-6050

Facsimile: (212) 490-6070

E-mail: pfl@Implaw.net

Email: kjl@Implaw.net

 
